Order, Supreme Court New York County (Walter Schackman, J.), entered November 1, 1994, which granted plaintiff’s motion for partial summary judgment in the amount of $345,230, unanimously affirmed, with costs.
Summary judgment was properly granted to plaintiff after it established it had substantially performed the subcontract. Defendant did not present triable issues of fact with respect to its claimed affirmative defense of contractual illegality pursuant to General Municipal Law § 103. That statute was not intended to protect independent contractors from each other in privately negotiated contracts, but was codified to protect the municipality by requiring open and competitive bidding among vendors (see, Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187, 192-193). In any event, we note that the negotiation process was fair as defendant general contractor was able to negotiate a substantially lower price than plaintiff sub-contractor originally quoted. Concur—Ellerin, J. P., Wallach, Kupferman, Ross and Mazzarelli, JJ.